Exhibit 10.7

 



BIOCRYST PHARMACEUTICALS, INC.
STANDARD STOCK OPTION AGREEMENT
WITNESSETH:

 

RECITALS

 

A. The Board of Directors of the Company has adopted the Company’s Stock
Incentive Plan (the “Plan”) for the purpose of attracting and retaining the
services of selected key employees (including officers and directors),
non-employee Board members and consultants and other independent contractors who
contribute to the financial success of the Company or its parent or subsidiary
corporations.

 

B. Optionee is an individual who is to render valuable services to the Company
or its parent or subsidiary corporations, and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Company’s grant of a stock option to Optionee.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                  Grant of Option. Subject to and upon the terms and
conditions set forth in this Agreement, the Company hereby grants to Optionee,
as of the grant date (the “Grant Date”) specified in the accompanying Notice of
Grant of Stock Option (the “Grant Notice”), a stock option to purchase up to
that number of shares of the Company’s Common Stock (the “Optioned Shares”)
specified in the Grant Notice. The Optioned Shares shall be purchasable from
time to time during the option term at the option price per share (the “Option
Price”) specified in the Grant Notice.

 

2.                  Option Term. This option shall expire at the close of
business on the Expiration Date specified in the Grant Notice, unless sooner
terminated in accordance with Paragraph 5, 6 or 19 of this Agreement.

 

3.                  Limited Transferability. During the lifetime of the
Optionee, this option (together with its tandem stock appreciation right), shall
be exercisable only by the Optionee and shall not be assignable or transferable
by the Optionee except for a transfer by will or by the laws of descent and
distribution following the Optionee’s death. Notwithstanding the foregoing, this
option may, to the extent it is a non-statutory stock option, in connection with
the Optionee’s estate plan, be assigned in whole or in part during the during
Optionee’s lifetime either as (i) as a gift to one or more members of Optionee’s
immediate family, to a trust in which Optionee and/or one or more such family
members hold more than fifty percent (50%) of the beneficial interest or an
entity in which more than fifty percent (50%) of the voting interests are owned
by Optionee and/or one or more such family members, or (ii) pursuant to a
domestic relations order. The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the option pursuant to
such assignment. The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment and
shall be set forth in such documents issued to the assignee as the Plan
Administrator may deem appropriate.

 



1

 

4.                  Exercisability. This option shall become exercisable for the
Optioned Shares in installments as is specified in the Grant Notice. As the
option becomes exercisable for one or more installments, the installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or the sooner termination of the option
term under this Agreement.

 

5.                  Acceleration; Termination. The option term specified in
Paragraph 2 shall terminate (and this option shall cease to be exercisable)
prior to the Expiration Date should one of the following provisions become
applicable:

 

(i)                 Except to the extent otherwise provided in subparagraphs
(ii) through (v) below, should optionee cease to remain in Service at any time
during the option term, then the period for exercising this option shall be
reduced to a three (3)-month period commencing with the date of such cessation
of Service, but in no event shall this option be exercisable at any time after
the Expiration Date. Upon the expiration of such three (3) month period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding. However, should Optionee die during the three (3)-month period
following his or her cessation of Service, the personal representative of the
Optionee’s estate or the person or persons to whom this option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent or
distribution shall have a twelve (12)-month period following the date of the
Optionee’s death during which to exercise this Option.

 

(ii)               Should Optionee, after completing five (5) full years of
Service, die while in Service, then the exercisability of each of his or her
outstanding options shall automatically accelerate so that each such option
shall become fully exercisable with respect to the total number of Optioned
Shares at the time subject to such option and may be exercised for all or any
portion of such shares. The personal representative of the Optionee’s estate or
the person or persons to whom this option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution shall
have a twelve (12)-month period following the date of the Optionee’s death
during which to exercise this option, but in no event shall this option be
exercisable at any time after the Expiration Date.

 

(iii)             Should Optionee die while in Service prior to completing five
(5) full years of Service, then the period for which each outstanding vested
option held by the Optionee at the time of death shall be exercisable by the
Optionee’s estate or the person or persons to whom the option is transferred
pursuant to the Optionee’s will shall be limited to the twelve (12)-month period
following the date of the Optionee’s death, but in no event shall this option be
exercisable at any time after the Expiration Date.

 

(iv)             Should Optionee become permanently disabled (as defined in
Section 22(e)(3) of the Internal Revenue Code) and cease by reason thereof to
remain in Service at any time during the option term, then the period for
exercising this option shall be reduced to a twelve (12)-month period commencing
with the date of such cessation of Service, but in no event shall this option be
exercisable at any time after the Expiration Date. Upon the expiration of such
twelve (12)-month period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding.

 



2

 

(v)               Should (A) the Optionee’s Service be terminated for misconduct
(including, but not limited to, any act of dishonesty, willful misconduct, fraud
or embezzlement) or (B) the Optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its parent or
subsidiary corporations, then in any such event this option (vested and
unvested) shall terminate immediately and cease to be exercisable.

 

(vi)             During the limited period of exercisability applicable in
accordance with subparagraphs (i) through (iv) above, this option may not be
exercised for more than the number of the Optioned Shares (if any) for which
this option is, at the time of the Optionee’s cessation of Service, exercisable
in accordance with the exercise provisions specified in this Agreement and the
Grant Notice.

 

(vii)           For purposes of this Paragraph 5 and for all other purposes
under this Agreement, the following definitional provisions shall be in effect:

 

A. The Optionee shall be deemed to remain in Service for so long as the Optionee
continues to render periodic services to the Company or any parent or subsidiary
corporation, whether as an Employee, a non-employee member of the Company’s
Board of Directors or an independent consultant or advisor.

 

B. The Optionee shall be deemed to be an Employee and to continue in the
Company’s employ for so long as the Optionee remains in the employ of the
Company or one or more of its parent or subsidiary corporations, subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

C. A corporation shall be considered to be a subsidiary corporation of the
Company if it is a member of an unbroken chain of corporations beginning with
the Company, provided each such corporation in the chain (other than the last
corporation) owns, at the time of determination, stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

D. A corporation shall be considered to be a parent corporation of the Company
if it is a member of an unbroken chain ending with the Company, provided each
such corporation in the chain (other than the Company) owns, at the time of
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

6.                  Corporate Transaction.

 

(a) In the event of one or more of the following transactions (a “Corporate
Transaction”):

 

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the State
of the Company’s incorporation,

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in liquidation or dissolution of the Company, or

 



3

 

(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to holders
different from those who held such securities immediately prior to such merger,

 

then the exercisability of this option (if outstanding at the time) shall
automatically accelerate so that such option shall, immediately prior to the
specified effective date for the Corporate Transaction, become fully exercisable
for all of the Optioned Shares and may be exercised for all or any portion of
such shares. No such acceleration of this option, however, shall occur if and to
the extent: (i) the option is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof or (ii) the option is to be replaced by
a comparable cash incentive program of the successor corporation based on the
option spread (the excess of the fair market value of the shares of Common Stock
at the time subject to the option over the Option Price payable for such shares)
at the time of the Corporate Transaction. The determination of comparability
under clause (i) or (ii) of the preceding sentence shall be made by the Plan
Administrator and its determination shall be final, binding and conclusive.

 

(b) This option, to the extent not previously exercised, shall terminate upon
the consummation of the Corporate Transaction and cease to be exercisable,
unless it is expressly assumed by the successor corporation or parent thereof.
The Plan Administrator shall have complete discretion to provide, on such terms
and conditions as it sees fit, for a cash payment to be made to Optionee on
account of such termination of this option, in an amount equal to the excess (if
any) of (A) the Fair Market Value (as defined below) of the Optioned Shares
subject to this option as of the date of the Corporate Transaction, over (B) the
Option Price for such shares.

 

(c) In the event of a Change in Control (as defined in the Plan), the
exercisability of this option (if outstanding at the time) shall automatically
accelerate so that such option shall, immediately prior to the specified
effective date for the Change in Control, become fully exercisable for all of
the Optioned Shares and may be exercised for all or any portion of such shares.

 

(d) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

7.                  Adjustment in Optioned Shares.

 

(a) In the event any change is made to the Common Stock issuable under the Plan
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, or other change affecting the outstanding Common
Stock as a class without receipt of consideration, then appropriate adjustments
shall be made to (i) the total number and/or class of Optioned Shares subject to
this option and (ii) the Option Price payable per share in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 



4

 

(b) If this option is to be assumed or is otherwise to remain outstanding after
a Corporate Transaction, then this option shall be appropriately adjusted to
apply and pertain to the number and class of securities which would have been
issuable to the Optionee in the consummation of such Corporate Transaction had
the option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Option Price payable per
share, provided the aggregate Option Price payable hereunder shall remain the
same.

 

8.                  Privilege of Stock Ownership. The holder of this option
shall not have any shareholder rights with respect to the Optioned Shares until
such individual shall have exercised the option and paid the Option Price.

 

9.                  Manner of Exercising Option.

 

(a) In order to exercise this option with respect to all or any part of the
Optioned Shares for which this option is at the time exercisable, Optionee (or
in the case of exercise after Optionee’s death, the Optionee’s executor,
administrator, heir or legatee, as the case may be) must take the following
actions:

 

(i) Provide the Plan Administrator (or its designee) with written notice of the
option exercise (the “Exercise Notice”) specifying the number of Optioned Shares
for which the option is being exercised.

 

(ii) Pay the aggregate Option Price for the purchased shares in one of the
following alternative forms:

 

1. full payment in cash or check payable to the Company’s order; or

 

2. full payment in shares of Common Stock held by Optionee for the requisite
period necessary to avoid a charge to the Company’s reported earnings and valued
at Fair Market Value on the Exercise Date; or

 

3. full payment in a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Company’s earnings and
valued at Fair Market Value on the Exercise Date and cash or check drawn to the
Company’s order; or

 

4. If the Company’s outstanding Common Stock is registered under Section 12(g)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), at the time
this option is exercised, then payment of the Option Price may also be effected
through a broker-dealer sale and remittance procedure pursuant to which Optionee
(i) shall provide irrevocable written instructions to a designated brokerage
firm to effect the immediate sale of the purchased shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate Option Price payable for the purchased shares plus
all applicable Federal and state income and employment taxes required to be
withheld by the Company by reason of such purchase and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale.

 



5

 

(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

(b) For purposes of subparagraph (a) above and for all other valuation purposes
under this Agreement, the Fair Market Value per share of Common Stock on any
relevant date shall be determined in accordance with the following provisions:

 

(i) If the Common Stock is not at the time listed or admitted to trading on any
national securities exchange but is traded in the over-the-counter market, the
Fair Market Value shall be the mean between the highest bid and lowest asked
prices (or, if such information is available, the closing selling price) per
share of Common Stock on the date in question in the over-the-counter market, as
such prices are reported by the National Association of Securities Dealers
through the Nasdaq system or any successor system. If there are no reported bid
and asked prices (or closing selling price) for the Common Stock on the date in
question, then the mean between the highest bid price and lowest asked price (or
the closing selling price) on the last preceding date for which such quotations
exist shall be determinative of Fair Market Value.

 

(ii) If the Common Stock is at the time listed or admitted to trading on any
national securities exchange, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question on the
securities exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no reported sale of Common
Stock on such exchange on the date in question, then the Fair Market Value shall
be the closing selling price on the exchange on the last preceding date for
which such quotation exists.

 

(iii) If the Common Stock is on the date in question neither listed or admitted
to trading on any stock exchange nor traded in the over-the-counter market, then
the fair market value shall be determined by the Plan Administrator after taking
into account such factors as the Plan Administrator shall deem appropriate.

 

(c) The Exercise Date shall be the date on which the Exercise Notice is
delivered to the Plan Administrator. Except to the extent the sale and
remittance procedure specified above is utilized for the exercise of the option,
payment of the Option Price for the purchased shares must accompany such notice.

 

(d) As soon as practical after the Exercise Date, the Company shall issue to or
on behalf of Optionee (or other person or persons exercising this option) the
Purchased Options Shares via electronic means or through delivery of a
certificate or certificates representing the purchased Optioned Shares.

 



6

 

(e) In no event may this option be exercised for any fractional share.

 

10.              Compliance with Laws and Regulations.

 

(a) The exercise of this option (or of its tandem stock appreciation right) and
the issuance of Common Stock hereunder shall be subject to compliance by the
Company and the Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange or
over-the-counter market on which shares of the Company’s Common Stock may be
listed or traded at the time of such exercise and issuance.

 

(b) In connection with the exercise of this option (or its tandem stock
appreciation right), Optionee shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with the applicable requirements of federal and state securities laws.

 

11.              Successors and Assigns. Except to the extent otherwise provided
in Paragraph 3 or 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Optionee and the successors and assigns of the
Company.

 

12.              Liability of Company.

 

A.                If the Optioned Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
shareholder approval be issued under the Plan, then this option shall be void
with respect to such excess shares unless shareholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

 

B.                 The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Common Stock pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Common Stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.

 

13.              No Employment or Service Contract. Nothing in this Agreement or
in the Plan shall confer upon the Optionee any right to continue in the Service
of the Company (or any parent or subsidiary corporation of the Company employing
or retaining Optionee) for any period of time or interfere with or otherwise
restrict in any way the rights of the Company (or any parent or subsidiary
corporation of the Company employing or retaining Optionee) or the Optionee,
which rights are hereby expressly reserved by each, to terminate the Optionee’s
Service at any time for any reason whatsoever, with or without cause.

 



7

 

14.              Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company in care of the Corporate Secretary at its principal corporate
offices. Any notice required to be given or delivered to Optionee shall be in
writing and addressed to Optionee at the address indicated below Optionee’s
signature line on the Grant Notice. All notices shall be deemed to have been
given or delivered upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

 

15.              Construction. This Agreement and the option evidenced hereby
are made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan. All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in this option.

 

16.              Governing Law. The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.

 

17.              Additional Terms Applicable to an Incentive Stock Option. In
the event this option is designated as an incentive stock option in the Grant
Notice, the following terms and conditions shall also apply to the grant:

 

A.                This option shall cease to qualify for favorable tax treatment
as an incentive stock option under the federal tax laws if (and to the extent)
this option is exercised for one or more Optioned Shares: (i) more than three
(3) months after the date the Optionee ceases to be an Employee for any reason
other than death or permanent disability (as defined in Paragraph 5) or (ii)
more than one (1) year after the date the Optionee ceases to be an Employee by
reason of permanent disability.

 

B.                 No installment under this option (whether annual or monthly)
shall qualify for favorable tax treatment as an incentive stock option under the
Federal tax laws if (and to the extent) the aggregate fair market value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder will, when added to the aggregate fair
market value (determined as of the respective date or dates of grant) of any
earlier installments of Common Stock for which this option or one or more other
incentive stock options granted to the Optionee prior to the Grant Date (whether
under the Plan or any other option plan of the Company or any Parent or
Subsidiary corporations) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate.

 

C.                 Should the exercisability of this option be accelerated upon
a Corporate Transaction or a Change in Control, then this option shall quality
for favorable tax treatment as an incentive stock option under the Federal tax
laws only to the extent the aggregate Fair Market Value (determined at the Grant
Date) of the Common Stock for which this option first becomes exercisable in the
calendar year in which the Corporate Transaction or Change in Control occurs
does not, when added to the aggregate Fair Market Value (determined as of the
respective date or dates of grant) of any earlier installments of Common Stock
for which this option or one or more other incentive stock options granted to
the Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Company or any Parent or Subsidiary corporations) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate.

 



8

 

D.                To the extent this option should fail to qualify as an
incentive stock option under the Federal tax laws, the Optionee will recognize
compensation income in connection with the acquisition of one or more Optioned
Shares hereunder, and the Optionee must make appropriate arrangements for the
satisfaction of all Federal, State or local income tax withholding requirements
and Federal social security employee tax requirements applicable to such
compensation income.

 

18.              Additional Terms Applicable to a Non-Statutory Stock Option. In
the event this option is designated as a non-statutory stock option in the Grant
Notice, Optionee hereby agrees to make appropriate arrangements with the Company
or parent or subsidiary corporation employing Optionee for the satisfaction of
any federal, state or local income tax withholding requirements and federal
social security employee tax requirements applicable to the exercise of this
option.

 

19.              Restrictions on Optioned Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by Optionee or other subsequent transfers by
Optionee of any Optioned Shares, including without limitation (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by Optionee and other optionees and
(c) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.

 

20.              Conflict with Plan. In the event of a conflict between the
terms and conditions of this Agreement and the Plan, the Plan controls.

 

21.              Electronic Delivery. Optionee hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to Recipient pursuant to applicable securities laws) regarding the
Company and its subsidiaries and affiliates, the Plan, and the option via
Company web site or other electronic delivery.

 

22.              Headings. The headings preceding the text of the sections
hereof are inserted solely for convenience of reference, and shall not
constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 



9

 

